Exhibit 10.1

 

EXECUTION VERSION

 

MORGAN STANLEY
SENIOR FUNDING, INC.
1585 Broadway
New York, New York 10036

 

CREDIT AGRICOLE CIB
1301 Avenue of the Americas
New York, New York 10019

 

THE BANK OF NOVA SCOTIA
Scotia Plaza
40 King Street West
62nd floor
Toronto, Ontario
Canada, M5W 2X6

 

December 2, 2010

 

Walter Energy, Inc.
4211 W. Boy Scout Boulevard

Tampa, Florida 33607
Attention: Miles Dearden

 

Project X-Men
Commitment Letter
$2,725,000,000 Senior Secured Bank Facilities

 

Ladies and Gentlemen:

 

Walter Energy, Inc. (“you” or the “Borrower”) has advised Morgan Stanley Senior
Funding, Inc. (“MSSF”), Credit Agricole Corporate and Investment Bank (“CA-CIB”)
and The Bank of Nova Scotia (“BNS” and, together with MSSF and CA-CIB, “we”,
“us” or the “Commitment Parties” and each individually a “Commitment Party”)
that you will acquire (the “Acquisition”), directly or indirectly through a
newly formed wholly-owned subsidiary, 100% of the outstanding capital stock of
Western Coal Corp., a corporation existing under the laws of the Province of
British Columbia (the “Target”), pursuant to a one step merger (the “Merger”) to
be effected pursuant to an arrangement agreement (in the form provided to the
Lead Arrangers prior to the execution of this Commitment Letter, the
“Acquisition Agreement”) between you and Target for your stock and an aggregate
cash purchase price of approximately $2.453 billion. It is understood that prior
to the consummation of the Merger you or one of your subsidiaries may acquire a
portion of the Target’s outstanding capital stock from certain existing
stockholders. After giving effect to the Acquisition, Target will become a
wholly-owned subsidiary of the Borrower.  All references to “dollars” or “$” in
this Commitment Letter (as defined below) are references to United States
dollars.

 

We understand that the total funding required to effect the Acquisition, to
refinance all existing indebtedness of the Borrower and Target and their
respective subsidiaries (the “Refinancing”), to pay the fees and expenses
incurred in connection therewith and to provide for the ongoing working capital
and general corporate needs of the Borrower and its subsidiaries shall be $2.735
billion and shall be provided in part from the incurrence by the Borrower of
senior secured credit facilities consisting of (i) a term A loan facility in the
aggregate principal amount of $600.0 million (the “Tranche A Facility”), (ii) a
term B loan facility in the aggregate

 

--------------------------------------------------------------------------------


 

principal amount of $1.750 billion (the “Tranche B Facility”, together with the
Tranche A Facility, the “Term Loan Facilities”) and (iii) a revolving credit
facility in the amount of $375.0 million (the “Revolving Facility”, together
with the Tranche A Facility and Tranche B Facility, the “Bank Facilities”), of
which Revolving Facility not more than an amount to be agreed by the Commitment
Parties may be drawn immediately after giving effect to the Transactions, in
each case, as described in the summary of terms and conditions attached hereto
as Exhibit A (the “Bank Term Sheet”);

 

The Acquisition, the Refinancing, the entering into of this Commitment Letter
(as defined below), the entering into of the Bank Facilities and the initial
borrowings thereunder and the related transactions contemplated by the foregoing
as well as the payment of fees, commissions an expenses in connection with each
of the foregoing, are collectively referred to as the “Transactions.”  No other
financing will be required for the Transactions.

 

1.                                      Commitments.  Each Commitment Party is
pleased to severally (and not jointly) commit to provide (a) in the case of
MSSF, 60%, in the case of CA-CIB, 22% and in the case of BNS, 18%, of the Bank
Facilities subject to and on the terms and conditions set forth herein and in
the Bank Term Sheet and the additional conditions attached as Exhibit B (the
“Conditions Term Sheet”, together with the Bank Term Sheet, the “Term Sheets”
and together with this agreement and the Fee Letter (as defined below), the
“Commitment Letter”).  It is agreed that (i) MSSF, CA-CIB and BNS shall act as
joint lead arrangers for the Bank Facilities (in such capacity, the “Lead
Arrangers”), (ii) MSSF shall act as administrative agent for the Bank Facilities
(in such capacity, the “Administrative Agent”), (iii) MSSF, CA-CIB and BNS shall
act as joint book-runners for the Bank Facilities, (iv) MSSF, CA-CIB and BNS
shall act as co-syndication agents for the Bank Facilities and (v) MSSF shall
act as documentation agent for the Bank Facilities (in such capacity, the
“Documentation Agent”). It is also agreed that MSSF shall have “left” placement
in any and all marketing materials or other documentation used in connection
with any of the Bank Facilities and shall hold the leading role and
responsibilities customarily associated with such “left” placement, including
maintaining sole “physical books” in respect of each of the Bank Facilities.  It
is further agreed that no additional advisors, agents, co-agents, arrangers or
bookmanagers will be appointed and no Lender (as defined below) will receive
compensation with respect to any of the Bank Facilities outside the terms
contained in this Commitment Letter and the fee letter (the “Fee Letter”)
executed simultaneously herewith in order to obtain its commitment to
participate in the Facilities, in each case unless you and we so agree.
Notwithstanding the above, you shall have the right to appoint one additional
financial institution that is reasonably satisfactory to us to act as a agent or
co-agent (the “Additional Agent”); provided that (i) such Additional Agent shall
deliver by December 14, 2010 a joinder to this Commitment Letter in form and
substance reasonably satisfactory to the Lead Arrangers by which such Additional
Agent shall become a Commitment Party hereunder, (ii) the percentage of the
total compensation and economics paid in connection with the Bank Facilities
received by the Additional Agent shall not exceed such appointed entity’s
percentage of commitments of the Bank Facilities set forth in the joinder
delivered by such appointed entity pursuant to clause (i) immediately above,
(iii) the aggregate compensation and economics payable by you and your
affiliates in connection with the Bank Facilities to such Additional Agent shall
not exceed 10% of the total compensation and economics paid in connection with
the Bank Facilities and (iv) the commitments of such Additional Agent shall
reduce the commitments of the Commitment Parties set forth above in a manner to
be determined by the Lead Arrangers.

 

2

--------------------------------------------------------------------------------


 

Without limiting the conditions precedent provided herein to funding the
consummation of the Acquisition with the proceeds of the Bank Facilities, the
Lead Arrangers will cooperate with you as reasonably requested in coordinating
the timing and procedures for the funding of the Bank Facilities (the “Closing
Date”) in a manner consistent with the Acquisition Agreement. Those matters that
are not covered or made clear in this Commitment Letter are subject to mutual
agreement of the parties.  The commitment and other obligations of the
Commitment Parties hereunder are subject solely to the satisfaction of the
following conditions:

 

(a)                                  the negotiation, execution and delivery of
definitive loan documentation for the Bank Facilities (including related
collateral agreements) (the “Bank Documentation”), consistent with the
Commitment Letter and the Fee Letter and otherwise mutually agreed to be
customary and appropriate for transactions of this type;

 

(b)                                 since March 31, 2010, there shall not have
occurred a Company Material Adverse Effect (as defined in Exhibit C attached
hereto) or any event or occurrence that would reasonably be expected to have a
Company Material Adverse Effect (as defined in Exhibit C attached hereto); and

 

(c)                                  satisfaction of the other conditions set
forth in the Conditions Term Sheet.

 

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Bank
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (i) the only representations
which shall be a condition to availability of the Bank Facilities on the Closing
Date shall be (A) such of the representations made by (or relating to) the
Target in the Acquisition Agreement that are material to the interests of the
Lenders, but only to the extent that you have the right (determined without
regard to any notice requirement) to terminate your obligations (or to decline
to consummate the Merger) under the Acquisition Agreement as a result of a
breach of such representations in the Acquisition Agreement (the “Acquisition
Agreement Representations”) and (B) the Specified Representations (as defined
below) and (ii) the terms of the Bank Documentation shall be in a form such that
they do not impair availability of the Bank Facilities on the Closing Date if
the conditions set forth in this Commitment Letter are satisfied (it being
understood that (I) to the extent any Collateral referred to in the Bank Term
Sheet may not be perfected by the filing of a UCC financing statement, PPSA
financing statement, or taking possession of a stock certificate, if the
perfection of the Administrative Agent’s security interest in such Collateral is
not accomplished prior to the Closing Date after your use of commercially
reasonable efforts to do so, then the perfection of the security interest in
such Collateral shall not constitute a condition precedent to the availability
of the Bank Facilities on the Closing Date but, instead, may be accomplished
within a period after the Closing Date reasonably acceptable to the
Administrative Agent and (II) nothing in preceding clause (ii) shall be
construed to limit the applicability of the individual conditions expressly set
forth herein or in the Term Sheets except to the extent stated therein).  For
purposes hereof, “Specified Representations” means the representations and
warranties referred to in the Bank Term Sheet relating to, corporate existence
(subject to customary materiality thresholds), corporate power and authority,
the due authorization, execution, delivery, validity and enforceability of the
Bank Documentation, the Bank Documentation not conflicting with charter
documents, solvency of the Borrower and its subsidiaries on a consolidated basis
on the Closing Date, Federal Reserve margin regulations,

 

3

--------------------------------------------------------------------------------


 

Investment Company Act of 1940, Patriot Act, and validity, priority and
perfection of security interests (subject to subclause (I) of the last
parenthetical appearing in the preceding sentence).

 

2.                                      Syndication.  The Lead Arrangers reserve
the right, prior to or after execution of the definitive credit documentation
for the Bank Facilities, to syndicate, in consultation with you, all or part of
the Commitment Parties’ commitment for such Facility to one or more financial
institutions or institutional lenders. Without limiting your obligations to
assist with syndication efforts as set forth herein, each of the Commitment
Parties agree that commencement or completion of such syndications is not a
condition to its commitments hereunder. Notwithstanding the foregoing, except as
provided in the last sentence of the first paragraph of Section 1 of the
Commitment Letter, it is agreed that any syndication of all or any portion of
any of the commitments hereunder prior to the initial funding of the Bank
Facilities shall not reduce any Commitment Party’s commitments hereunder with
respect to any of the Bank Facilities (provided, however, that, notwithstanding
the foregoing, assignments of an Commitment Party’s commitments, which are
effective simultaneously with the funding of such commitments by the assignee,
shall be permitted), and, unless the Borrower consents in writing, which consent
shall not be unreasonably withheld or delayed, each Commitment Party shall
retain exclusive control over all rights and obligations with respect to its
commitments, including all rights with respect to consents, modifications and
amendments, until the Closing Date has occurred.

 

The Lead Arrangers intend to commence syndication efforts promptly after the
execution of this Commitment Letter by you and you agree to actively assist the
Lead Arrangers in achieving a syndication in respect of each Bank Facility that
is satisfactory to the Lead Arrangers.  Such syndication will be accomplished by
a variety of means, including direct contact during the syndication for a Bank
Facility between senior management and advisors of the Target and the proposed
syndicate members for such Bank Facility (such members in respect of the Bank
Facilities being referred to as the “Lenders”).  The Lead Arrangers will manage
all aspects of the syndication in consultation with you, including the timing,
scope and identity of potential lenders, any agency or other title designations
or roles awarded to any potential lender, any compensation provided to each
potential lender from the amount paid to the Lead Arrangers pursuant to this
Commitment Letter and the Fee Letter and the final allocation of the commitments
in respect of the Facilities among the Lenders.

 

To assist the Commitment Parties in their syndication efforts, you hereby
covenant and agree (but shall not constitute a condition to funding on the
Closing Date):

 

(a)                                  to provide and cause your advisors to
provide, and use your commercially reasonable efforts to cause the Target, its
subsidiaries and its advisors to provide, the Lead Arrangers with all
information customarily required for such syndications as reasonably requested
by the Lead Arrangers, including but not limited to the Projections (as defined
below);

 

(b)                                 to use commercially reasonable efforts to
assist the Lead Arrangers in preparing customary confidential information
memoranda (including public and private versions thereof) and customary lender
presentations to be used in connection with the syndication of each Bank
Facility;

 

4

--------------------------------------------------------------------------------


 

(c)                                  to use your commercially best efforts to
ensure that the syndication efforts of the Lead Arrangers benefit materially
from your existing lending and banking relationships and the existing lending
and banking relationships of the Target and its subsidiaries;

 

(d)                                 prior to and until the completion of the
syndication of the Bank Facilities (as determined by the Lead Arrangers and
notified in writing to you), there shall be no competing issues of debt
securities or commercial bank or other debt facilities or securitizations
(including any renewals or refinancing thereof) by the Borrower, the Target or
any of their respective subsidiaries or affiliates being attempted, offered,
placed or arranged, including renewals or refinancing of any existing debt (it
being understood that this condition shall survive the Closing Date as a
covenant until the completion of the syndication of the Bank Facilities (as
determined by the Lead Arrangers and notified in writing to you));

 

(e)                                  to obtain corporate credit or family
ratings of the Borrower after giving effect to the Transactions and ratings for
each of the Bank Facilities from Moody’s Investors Service, Inc. (“Moody’s”) and
Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies, Inc.
(“S&P”) (collectively, the “Ratings”); and

 

(f)                                    to otherwise provide customary assistance
to the Lead Arrangers in its syndication efforts, including by making available
your and, using commercially reasonable efforts, the Target’s officers,
representatives and advisors, in each case at times to be mutually agreed from
time to time and to attend and make customary presentations regarding the
business and prospects of the Borrower at one or more meetings of Lenders.

 

3.                                      Information.  Subject to the last
paragraph of Section 1 of this Commitment Letter, you represent and warrant that
(a) all information (other than the Projections referred to below and
information of a general economic or industry nature) that has been or will
hereafter be made available by or on behalf of you, the Borrower, to your
knowledge, the Target or by any of your or their respective agents or
representatives in connection with the Transactions (the “Information”), taken
as a whole to the Commitment Parties is and will be complete and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not misleading in the light of
the circumstances under which such statements were or are made and (b) all
financial projections (the “Projections”), if any, that have been or will be
prepared by you or on your behalf or by any of your representatives and made
available to the Commitment Parties have been or will be prepared in good faith
based upon assumptions believed by you to be reasonable at the time made
available (it being understood that such projections are subject to significant
uncertainties and contingencies and that no assurance can be given that any
particular projections will be realized).  You agree that, if at any time prior
to the Closing Date and for such period as is necessary to complete the
syndication of the Bank Facilities any of the representations or warranties in
the preceding sentence would be incorrect if the Information or Projections were
being furnished, and such representations and warranties were being made, at
such time, then you will promptly supplement, or cause to be supplemented, the
Information and Projections so that such representations and warranties will be
correct at such time. You agree that, in issuing the commitments hereunder and
in arranging and syndicating the Bank Facilities, we will be entitled to use and
rely on the Information and the

 

5

--------------------------------------------------------------------------------


 

Projections furnished by you or on your behalf or on behalf of the Target
without independent verification thereof.

 

You agree that the Lead Arrangers may make available any Information and
Projections (collectively, the “Company Materials”) to potential Lenders by
posting the Company Materials on IntraLinks, the Internet or another similar
electronic system (the “Platform”).  You further agree to assist, at the request
of the Lead Arrangers, in the preparation of a version of a confidential
information memorandum and other marketing materials and presentations to be
used in connection with the syndication of each Bank Facility, consisting
exclusively of information or documentation that is either (i) publicly
available or (ii) not material with respect to the Borrower, the Target or their
respective subsidiaries or any of their respective securities for purposes of
foreign, United States federal and state securities laws (all such information
and documentation being “Public Lender Information”).  Any information and
documentation that is not Public Lender Information is referred to herein as
“Private Lender Information.”  It is understood that in connection with your
assistance described above, authorization letters will be included in any
Confidential Information Memorandum that authorize the distribution of the
Confidential Information Memorandum to prospective Lenders, containing a
representation to the Lead Arrangers that the public-side version does not
include material non-public information about the Borrower, its subsidiaries or
its securities and exculpating (i) us with respect to any liability related to
the use of the contents of the Confidential Information Memorandum or any
related marketing material by the recipients thereof and (ii) the Borrower and
its subsidiaries with respect to any liability related to the misuse of the
contents of the Confidential Information Memorandum or any related marketing
material by the recipients thereof.  You agree to use commercially reasonable
efforts to identify that portion of the Information that may be distributed to
the Public Lenders as “PUBLIC”.  You acknowledge and agree that the following
documents may be distributed to Public Lenders (unless you promptly notify us
otherwise): (a) the Term Sheets, (b) drafts and final definitive documentation
with respect to the Bank Facilities; (c) administrative materials prepared by
the Administrative Agent or the Commitment Parties for prospective Lenders (such
as a lender meeting invitation, allocations and funding and closing memoranda);
and (d) notification of changes in the terms of the Bank Facilities.

 

4.                                      Costs, Expenses and Fees.  You agree to
pay or reimburse the Lead Arrangers, the Administrative Agent and the Commitment
Parties for all reasonable and documented costs and expenses incurred by the
Lead Arrangers, the Administrative Agent and the Commitment Parties and their
respective affiliates (whether incurred before or after the date hereof) in
connection with the Bank Facilities and the preparation, negotiation, execution
and delivery of this Commitment Letter and Fee Letter, the Bank Documentation
and any security arrangements in connection therewith, including without
limitation, the fees and disbursements of counsel, regardless of whether any of
the Transactions is consummated.  You further agree to pay all costs and
expenses of the Lead Arrangers, the Administrative Agent and the Commitment
Parties and their respective affiliates (including, without limitation,
reasonable and documented fees and disbursements of counsel) incurred in
connection with the enforcement of any of its rights and remedies hereunder.  In
addition, you hereby agree to pay when and as due the fees described in the Fee
Letter.  Once paid, such fees shall not be refundable under any circumstances. 
The terms of the Fee Letter are an integral part of each Commitment Party’s
commitment hereunder and constitute part of this Commitment Letter for all
purposes hereof.

 

6

--------------------------------------------------------------------------------


 

5.                                      Indemnity.  You agree to indemnify and
hold harmless the Lead Arrangers, the Administrative Agent and Lenders and their
respective affiliates (including, without limitation, controlling persons) and
each director, officer, employee, advisor, agent, affiliate, successor, partner,
representative and assign of each of the forgoing (each an “Indemnified Person”)
from and against any and all actions, suits, investigation, inquiry, claims,
losses, damages, liabilities, expenses or proceedings of any kind or nature
whatsoever which may be incurred by or asserted against or involve any such
Indemnified Person as a result of or arising out of or in any way related to or
resulting from this Commitment Letter, the Fee Letter, the Bank Facilities, the
use of proceeds thereof, the Transactions or the other transactions contemplated
thereby (regardless of whether any such Indemnified Person is a party thereto
and regardless of whether such matter is initiated by a third party or
otherwise) (any of the foregoing, a “Proceeding”), and you agree to reimburse
each Indemnified Person upon demand for any legal or other out-of-pocket
expenses incurred in connection with investigating, defending, preparing to
defend or participating in any such Proceeding; provided, however, that no
Indemnified Person will be indemnified for any such cost, expense or liability
to the extent determined by a final, nonappealable judgment of a court of
competent jurisdiction to have resulted from (i) the gross negligence or willful
misconduct of such Indemnified Person or (ii) arising from a breach of the
obligations of such Indemnified Person under this Commitment Letter or the Bank
Documentation.  In the case of any Proceeding to which the indemnity in this
paragraph applies, such indemnity and reimbursement obligations shall be
effective, whether or not such Proceeding is brought by you, the Borrower, the
Target, any of your or their respective securityholders or creditors, an
Indemnified Person or any other person, or an Indemnified Person is otherwise a
party thereto and whether or not any aspect of the Commitment Letter, the Fee
Letter, the Bank Facilities or any of the Transactions is consummated. 
Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be responsible or liable for damages arising from the
unauthorized use by others of information or other materials obtained through
internet, electronic, telecommunications or other information transmission and
(ii) no Indemnified Person shall be liable for any indirect, special, punitive
or consequential damages in connection with your or its activities related to
the Bank Facilities, the Commitment Letter or the Fee Letter, and it is further
agreed that each Commitment Party shall have liability only to you (as opposed
to any other person) and that each Commitment Party shall be liable solely in
respect of its own commitment hereunder on a several, and not joint, basis with
any other Commitment Party.

 

You will not, without the prior written consent of the Indemnified Person,
settle, compromise, consent to the entry of any judgment in or otherwise seek to
terminate any Proceeding in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is a party thereto) unless such
settlement, compromise, consent or termination (i) includes an unconditional
release of each Indemnified Person from all liability arising out of such
Proceeding and (ii) does not include a statement as to, or an admission of,
fault, culpability, or a failure to act by or on behalf of such Indemnified
Person.

 

6.                                      Confidentiality.  This Commitment Letter
is furnished solely for your benefit, and may not be relied upon or enforced by
any other person or entity other than the parties hereto, the Lenders and the
Indemnified Persons.  This Commitment Letter is delivered to you on the
understanding that none of the Fee Letter and its terms or substance, or, prior
to your acceptance hereof, this Commitment Letter and its terms or substance, or
the activities of the Commitment Parties pursuant hereto or to the Fee Letter
shall be disclosed, directly or indirectly,

 

7

--------------------------------------------------------------------------------


 

to any other person or entity (including other lenders, underwriters, placement
agents, advisors or any similar persons) except (a) if the Commitment Parties
consent to such proposed disclosure or (b) pursuant to the order of any court or
administrative agency in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process or, to the
extent requested or required by governmental and/or regulatory authorities, in
each case based on the reasonable advice of your legal counsel (in which case,
to the extent permitted by law, you agree to inform us promptly thereof (other
than in the case of requests by regulatory authorities or authorities purporting
to have regulatory jurisdiction over the Commitment Parties)); provided that
(i) you may disclose this Commitment Letter and the contents hereof to your
officers, directors, employees, attorneys, accountants and advisors, on a
confidential and need-to-know basis, (ii) you may disclose the Commitment Letter
and its contents in any proxy or other public filing relating to the
Transactions, (iii) you may disclose this Commitment Letter, and the contents
hereof, to a potential Additional Agent and to rating agencies in connection
with obtaining ratings for the Borrower and the Bank Facilities, (iv) you may
disclose the fees contained in the Fee Letter as part of a generic disclosure of
aggregate sources and uses related to fee amounts to the extent customary or
required in marketing materials, any proxy or other public filing or any
prospectus or other offering memorandum and (v) to the extent portions thereof
have been redacted in a manner to be mutually agreed upon, you may disclose the
Fee Letter and the contents thereof to your officers, directors, employees,
attorneys, accountants and advisors, and to Target on a confidential and
need-to-know basis.  You agree that you will permit us to review and approve
(such approval not to be unreasonably withheld or delayed) any reference to us
or any of our affiliates in connection with the Bank Facilities or the
transactions contemplated hereby contained in any press release or similar
written public disclosure prior to public release.

 

The Commitment Parties and their affiliates will use all confidential
information provided to them or such affiliates by or on behalf of you hereunder
solely for the purpose of providing the services which are the subject of this
Commitment Letter and shall treat confidentially all such information; provided
that nothing herein shall prevent the Commitment Parties from disclosing any
such information (a) pursuant to the order of any court or administrative agency
or in any pending legal or administrative proceeding, or otherwise as required
by applicable law or compulsory legal process (in which case the Commitment
Parties, to the extent permitted by applicable law, agree to inform you promptly
thereof), (b) upon the request or demand of any regulatory authority having
jurisdiction over the Commitment Parties or any of their affiliates (in which
case the Commitment Parties, to the extent permitted by law, agree to inform you
promptly thereof), (c) to the extent that such information becomes publicly
available other than by reason of improper disclosure by the Commitment Parties
or any of their affiliates or any related parties thereto in violation of any
confidentiality obligations owing to you or any of your subsidiaries (including
those set forth in this paragraph), (d) to the extent that such information is
received by the Commitment Parties from a third party that is not to the
Commitment Parties’ knowledge subject to confidentiality obligations owing to
you or any of your subsidiaries, (e) to the extent that such information was
already in the Commitment Party’s possession or is independently developed by
the Commitment Parties, (f) to the Commitment Parties’ affiliates and the
Commitment Parties’ and such affiliates’ officers, directors, partners,
employees, legal counsel, independent auditors and other experts or agents who
need to know such information in connection with the Transactions and are
informed of the confidential nature of such information and who agree (which
agreement may be oral or pursuant to company policy) to be bound by the terms of
this paragraph (or language substantially similar to this paragraph), (g) to
potential or

 

8

--------------------------------------------------------------------------------


 

prospective Lenders, participants or assignees and any direct or indirect
contractual counterparties to any swap or derivative transaction relating to the
Borrower and its obligations under the Bank Facilities, in each case who agree
(which agreement may be oral or pursuant to customary syndication practice) to
be bound by the terms of this paragraph (or language substantially similar to
this paragraph) or (h) for purposes of establishing a “due diligence defense”. 
The Commitment Parties’ obligations under this paragraph shall automatically
terminate and be superseded by the confidentiality provisions in the definitive
documentation relating to the Bank Facilities upon the initial funding
thereunder and shall in any event terminate upon the first anniversary of the
date hereof.

 

7.                                      Patriot Act.  We hereby notify you that
pursuant to the requirements of the USA Patriot Act, Title III of Pub. L. 107-56
(October 26, 2001) (as amended, the “Patriot Act”), we and the other Lenders are
required to obtain, verify and record information that identifies the Borrower
and the Target and its subsidiaries, which information includes the name,
address, tax identification number and other information regarding them that
will allow any of us or such Lender to identify the Borrower and the Target in
accordance with the Patriot Act.  This notice is given in accordance with the
requirements of the Patriot Act and is effective on behalf of the Commitment
Parties and each other Lender.

 

8.                                      Governing Law etc.  This Commitment
Letter and the Fee Letter shall be governed by, and construed in accordance
with, the laws of the State of New York without regard to principles of
conflicts of law to the extent that the application of the laws of another
jurisdiction will be required thereby.  Any right to trial by jury with respect
to any claim, action, suit or proceeding arising out of or contemplated by this
Commitment Letter and/or the related Fee Letter is hereby waived.  You hereby
irrevocably and unconditionally submit to the exclusive jurisdiction of the
federal and New York State courts located in the City of New York, Borough of
Manhattan (and appellate courts thereof) in connection with any dispute related
to this Commitment Letter or the Fee Letter or any matters contemplated hereby
or thereby and agree that any service of process, summons, notice or document by
registered mail addressed to you shall be effective service of process for any
suit, action or proceeding relating to any such dispute.  You irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding has been brought in an inconvenient forum.  A final
judgment in any such suit, action or proceeding may be enforced in any
jurisdiction by suit on the judgment or in any other manner provided by law. You
agree, on behalf of your affiliates, that the foregoing provisions of this
paragraph shall also apply to your affiliates to the same extent as to you, and
the extension of our commitments hereunder is being made in reliance on the
foregoing.  Nothing herein will affect the right of the Lead Arrangers or
Administrative Agent or the Commitment Parties to serve legal process in any
other manner permitted by law or affect each Lead Arranger’s or Administrative
Agent’s or a Commitment Party’s right to bring any suit, action or proceeding
against the Borrower or its subsidiaries or its or their property in the courts
of other jurisdictions.

 

9.                                      Other Activities; No Fiduciary
Relationship; Other Terms.

 

As you know, Morgan Stanley, either directly or indirectly through its
subsidiaries or affiliates (collectively, “Morgan Stanley”), Credit Agricole
Securities (USA) Inc., either

 

9

--------------------------------------------------------------------------------


 

directly or indirectly through its subsidiaries or affiliates (collectively,
“Credit Agricole”), and The Bank of Nova Scotia, either directly or indirectly
through its subsidiaries or affiliates (collectively, “Bank of Nova Scotia”),
are full service securities firms engaged in various activities, including
securities trading, investment management, financing and brokerage activities
and financial planning and benefits counseling for both companies and
individuals.  In the ordinary course of these activities, Morgan Stanley, Credit
Agricole and Bank of Nova Scotia may actively trade the debt and equity
securities (or related derivative securities) of the Borrower or other companies
which may be the subject of the arrangements contemplated by this Commitment
Letter for their own account and for the accounts of their customers and may at
any time hold long and short positions in such securities.  Morgan Stanley,
Credit Agricole and Bank of Nova Scotia may also co-invest with, make direct
investments in, and invest or co-invest client monies in or with funds or other
investment vehicles managed by other parties, and such funds or other investment
vehicles may trade or make investments in securities or other debt obligations
of the Borrower or other companies which may be the subject of the arrangements
contemplated by this Commitment Letter.

 

The Lead Arrangers, the Administrative Agent and the Commitment Parties and
their respective affiliates may have economic interests that conflict with those
of Target or the Borrower and may provide financing or other services to parties
whose interests conflict with yours. Notwithstanding the foregoing, the Lead
Arrangers, the Administrative Agent, and the Commitment Parties are not and will
not provide financial advisory or financial services to Target or any other
Party in connection with the Acquisition without your prior consent (such
consent not to be unreasonably withheld or delayed). You agree that the Lead
Arrangers, the Administrative Agent and the Commitment Parties will act under
this agreement as an independent contractor and that nothing in this Commitment
Letter or the Fee Letter or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lead Arrangers, the Administrative Agent and the Commitment Parties, on the one
hand, and Target or the Borrower, or their respective management, stockholders
or affiliates, on the other hand.  You acknowledge and agree that (i) the
transactions contemplated by this Commitment Letter and the Fee Letter are
arm’s-length commercial transactions between the Lead Arrangers, the
Administrative Agent and the Commitment Parties, on the one hand, and you, on
the other, (ii) in connection therewith and with the process leading to such
transaction, each of the Commitment Parties is acting solely as a principal and
not as a fiduciary of you, your management, stockholders, creditors or any other
person, (iii) the Lead Arrangers, the Administrative Agent and the Commitment
Parties have not assumed an advisory or fiduciary responsibility in favor of you
with respect to the Transactions or the process leading thereto (irrespective of
whether the Lead Arrangers, the Administrative Agent or the Commitment Parties
or any of their respective affiliates had advised or is currently advising you
on other matters) or any other obligation to you except the obligations
expressly set forth in this Commitment Letter and the Fee Letter and (iv) you
have consulted your own legal and financial advisors to the extent you deemed
appropriate.

 

You further acknowledge and agree that you and your respective subsidiaries are
responsible for making your own independent judgment with respect to the
Transactions and the process leading thereto.  In addition, please note that the
Lead Arrangers, the Administrative Agent and the Commitment Parties and their
respective affiliates do not provide accounting, tax or legal advice.  You and
your respective subsidiaries agree that you will not claim that the Lead

 

10

--------------------------------------------------------------------------------


 

Arrangers, the Administrative Agent or the Commitment Parties or any of their
respective affiliates has rendered advisory services or any nature or respect,
or owes a fiduciary or similar duty to you or your or their respective
subsidiaries, in connection with the Transactions or the process leading
thereto.

 

Each Commitment Party reserves the right to employ the services of one or more
of its respective affiliates in providing services contemplated by this
Commitment Letter and to allocate, in whole or in part, to such affiliates
certain fees payable to such Commitment Party in such manner as the Commitment
Party and its affiliates may agree in its sole discretion.  Subject to the last
sentence of the first paragraph of Section 2 of the Commitment Letter, you also
agree that each Commitment Party may at any time and from time to time assign
all or any portion of its respective commitments hereunder to one or more of its
affiliates. You acknowledge that each Commitment Party may share with any of its
affiliates, and such affiliates may share with such Commitment Party, any
information related to the Transactions, you, the Target, any of your or their
subsidiaries or any of the matters contemplated hereby in connection with the
Transactions.  Each Commitment Party agree to treat, and cause any of our
affiliates to treat, all non-public information provided to us by you as
confidential information in accordance with customary banking industry
practices.

 

10.          Acceptance, Termination, Amendment, etc.  Please indicate your
acceptance of the terms of this Commitment Letter and the Fee Letter by
returning to each Commitment Party executed counterparts hereof and thereof by
no later than 5:00 p.m., New York time, on December 2, 2010.  Thereafter, the
commitments and other obligations of each Commitment Party set forth in this
Commitment Letter shall automatically terminate unless each Commitment Party
shall in its sole discretion agree to an extension, upon the earliest to occur
of (i) the termination of the Acquisition Agreement and (ii) June 30, 2011.

 

This Commitment Letter and the Fee Letter constitute the entire agreement and
understanding between you and your subsidiaries and affiliates and the
Commitment Parties with respect to the Bank Facilities and supersede all prior
written or oral agreements and understandings relating to the specific matters
hereof.  No individual has been authorized by the Commitment Parties or the Lead
Arrangers or any of their respective affiliates to make any oral or written
statements that are inconsistent with this Commitment Letter or the Fee Letter.

 

Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter.  Delivery of an executed counterpart of a signature page to
this Commitment Letter and the Fee Letter by facsimile or electronic .pdf shall
be effective as delivery of a manually executed counterpart of this Commitment
Letter and the Fee Letter.  This Commitment Letter and the Fee Letter may be
executed in any number of counterparts, and by the different parties hereto on
separate counterparts, each of which counterpart shall be an original, but all
of which shall together constitute one and the same instrument.  The provisions
of Sections 2, 3, 4, 5, 6, 8, 9 (other than the second sentence of the second
paragraph of Section 9) and this Section 10 shall survive termination of this
Commitment Letter, provided that your obligations under this Commitment Letter,
other than those relating to confidentiality and to the syndication of the Bank
Facilities, shall automatically terminate and be superseded by the Bank
Documentation upon the initial funding thereunder. This Commitment Letter may
not be amended or any provision hereof waived or modified

 

11

--------------------------------------------------------------------------------


 

except by an instrument in writing signed by the parties hereto.  This
Commitment Letter shall not be assignable by you without the prior written
consent of each Commitment Party and any purported assignment without such
consent shall be null and void.  This Commitment Letter is intended to be solely
for the benefit of the parties hereto and is not intended to confer any benefits
upon, or create any rights in favor of, any person other than the parties hereto
(and any Indemnified Persons).

 

[Remainder of page intentionally left blank]

 

12

--------------------------------------------------------------------------------


 

We are pleased to have given the opportunity to assist you in connection with
the financing for the Transactions.

 

 

Very truly yours,

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

By:

/s/ Kevin D. Emerson

 

 

Name:

Kevin D. Emerson

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

By:

/s/Gary Herzog

 

 

Name:

Gary Herzog

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ David P. Cagle

 

 

Name:

David P. Cagle

 

 

Title:

Managing Director

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ David Konarek

 

 

Name:

David Konarek

 

 

Title:

Managing Director

 

 

 

 

Agreed to and accepted as of

 

the date first written above:

 

 

 

WALTER ENERGY, INC.

 

By:

/s/ Miles C. Dearden, III

 

 

 

Name: Miles C. Dearden, III

 

 

Title: SVP and Treasurer

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

$2.725 BILLION SENIOR SECURED BANK FACILITIES
SUMMARY OF CERTAIN TERMS AND CONDITIONS

 

All capitalized terms used herein but not defined shall have the meanings
provided in the Commitment Letter.

 

Borrower:

 

Walter Energy, Inc. (the “Borrower”). The Borrower will own all of the capital
stock of the Target on the Closing Date.(1)

 

 

 

Joint Lead Arrangers:

 

Morgan Stanley Senior Funding, Inc. (“MSSF”), Credit Agricole Corporate and
Investment Bank (“CA-CIB”) and The Bank of Nova Scotia (“BNS”) (collectively, in
such capacity, the “Lead Arrangers”).

 

 

 

Administrative Agent:

 

MSSF.

 

 

 

Collateral Agent:

 

MSSF.

 

 

 

Joint Book-runners:

 

MSSF, CA-CIB and BNS.

 

 

 

Co-Syndication Agents:

 

MSSF, CA-CIB and BNS.

 

 

 

Documentation Agent:

 

MSSF.

 

 

 

Lenders:

 

MSSF, CA-CIB, BNS and a syndicate of financial institutions and institutional
lenders arranged by the Lead Arrangers in consultation with the Borrower (the
“Lenders”).

 

 

 

Guarantors:

 

All obligations under the Bank Facilities and under any interest rate protection
or other hedging arrangements entered into with the Administrative Agent, any
Lender, or any affiliates of the foregoing shall be fully and unconditionally
guaranteed by each of the Borrower’s existing and subsequently acquired or
organized direct and indirect material wholly-owned U.S. subsidiaries (each such
subsidiary, a “Subsidiary Guarantor” and, collectively, the “Guarantors”), with
exceptions to be mutually agreed.

 

--------------------------------------------------------------------------------

(1)  Potential inclusion of Canadian Borrower under the Revolving Facility if
mutually agreed.

 

1

--------------------------------------------------------------------------------


 

Bank Facilities:

 

(A) A tranche A term loan facility (the “Tranche A Facility”) in an aggregate
principal amount of $600.0 million.

 

 

 

 

 

(B) A tranche B term loan facility (the “Tranche B Facility” and, together with
the Tranche A Facility, the “Term Facilities”) in an aggregate principal amount
of $1.75 billion.

 

 

 

 

 

(C) A revolving credit facility (the “Revolving Facility” and together with the
Term Facilities, the “Bank Facilities”) in an aggregate principal amount of
$375.0 million, of which (i) an amount to be mutually agreed will be available
for the issuance of letters of credit (“Letters of Credit”) and (ii) an amount
to be mutually agreed will be available as a swingline subfacility (the
“Swingline Facility”).

 

 

 

 

 

Letters of Credit issued under the Revolving Facility will be issued by one or
more Lenders acceptable to the Borrower and the Lead Arrangers (the “Issuing
Bank”). Each Letter of Credit shall expire not later than the earlier of
(i) twelve months after the original date of issuance and (ii) the fifth
business day prior to the Revolving Maturity Date (as defined below).

 

 

 

 

 

Drawings in respect of any Letter of Credit shall be reimbursed by the Borrower
on the same business day. To the extent the Borrower does not reimburse the
Issuing Bank on the same business day, the Lenders under the Revolving Facility
shall be irrevocably obligated to reimburse the Issuing Bank on a pro rata basis
in accordance with their respective commitments under the Revolving Facility.
The issuance of all Letters of Credit shall be subject to the customary
procedures of the Issuing Bank.

 

 

 

 

 

Except for purposes of calculating the commitment fee described below, any
swingline borrowings will reduce availability under the Revolving Facility on a
dollar-for-dollar basis.

 

 

 

Maturity and Amortization:

 

Tranche A Facility: The Tranche A Facility shall mature on the fifth anniversary
of the Closing Date (the “Tranche A Maturity Date”). The loans under the Tranche
A Facility (the “Tranche A Loans”) will amortize in equal quarterly installments
in annual amounts set forth below:

 

2

--------------------------------------------------------------------------------


 

 

 

Tranche A Facility

 

 

 

 

 

Year 1

 

$

30,000,000

 

 

 

 

Year 2

 

$

60,000,000

 

 

 

 

Year 3

 

$

90,000,000

 

 

 

 

Year 4

 

$

120,000,000

 

 

 

 

Year 5

 

$

300,000,000

 

 

 

 

 

 

 

 

 

 

 

Tranche B Facility: The Tranche B Facility shall mature on the seventh
anniversary of the Closing Date (the “Tranche B Maturity Date”). The loans under
the Tranche B Facility (the “Tranche B Loans” and together with the Tranche A
Loans, the “Term Loans”) shall amortize in equal quarterly installments in
annual amounts equal to 1.0% of the original principal amount of the Tranche B
Facility, with the final installment payable on the Tranche B Maturity Date.

 

 

 

 

 

Revolving Facility: The Revolving Facility shall mature on the fifth anniversary
of the Closing Date (the “Revolving Maturity Date”). There shall be no
amortization in respect of loans under the Revolving Facility (the “Revolving
Loans”; each of the Terms Loans and the Revolving Loans, a “Bank Loan” and
collectively, the “Bank Loans”).

 

 

 

Purpose and Availability:

 

Tranche A Facility: The full amount of the Tranche A Facility shall be available
in a single borrowing on the Closing Date and shall be utilized (a) to finance
the Acquisition and the Transactions and (b) to pay fees and expenses incurred
in connection with the Transactions. Once repaid, no amount of Tranche A Loans
may be reborrowed.

 

 

 

 

 

Tranche B Facility: The full amount of the Tranche B Facility shall be available
in a single borrowing on the Closing Date and shall be utilized (a) to finance
the Acquisition and the Transactions and (b) to pay fees and expenses incurred
in connection with the Transactions. Once repaid, no amount of Tranche B Loans
may be reborrowed.

 

 

 

 

 

Revolving Facility: The Revolving Loans shall be available on or after the
Closing Date and shall be utilized solely for the Borrower’s and its
subsidiaries’ working capital requirements and other general corporate purposes.
Not more than an amount to be mutually agreed of the Revolving Facility may be
drawn immediately after giving effect to the Transactions. Revolving Loans may
be borrowed, repaid and reborrowed.

 

3

--------------------------------------------------------------------------------


 

Collateral:

 

Subject to the last paragraph of Section 1 of the Commitment Letter, the Bank
Facilities, all interest rate protection and other hedging arrangements entered
into with the Administrative Agent, any Lender, or any affiliates of the
foregoing will be secured by a valid and perfected first priority lien and
security interest in all of the following, whether owned on the Closing Date or
thereafter acquired (collectively, the “Collateral”):

 

 

 

 

 

(a)           All equity interests of (or other ownership interests in), and
intercompany debt of, entities owned by the Borrower and the Guarantors, except,
in the case of the pledge of any equity interests of any entity that is a
controlled foreign corporation under Section 957 of the Internal Revenue Code (a
“CFC”) of the Borrower and the Guarantors, such pledge shall be limited to 66%
of the voting equity interests and 100% of the non-voting equity interests of
such CFC, subject to certain other exceptions to be agreed;

 

 

 

 

 

(b)           All present and future tangible and intangible assets of the
Borrower and the Guarantors including but not limited to, machinery and
equipment, inventory and other goods, accounts receivable, owned and leased real
property, leases on mines, fixtures, deposit accounts, general intangibles,
intercompany debt, license rights, intellectual property, chattel paper,
insurance policies, contract rights, hedge agreements, documents, instruments,
indemnification rights, mineral rights, tax refunds, investment property and
cash, wherever located, subject to exceptions and thresholds to be agreed; and

 

 

 

 

 

(c)           All proceeds and products of the property and assets described in
clauses (a) and (b) above.

 

 

 

 

 

All the above-described pledges, security interests and mortgages shall be
created on terms and pursuant to documentation satisfactory to the
Administrative Agent, and none of the Collateral shall be subject to any other
pledges, security interests or mortgages, subject to exceptions to be agreed
upon. Assets may be excluded from the Collateral in circumstances to be agreed
and in circumstances where the Administrative Agent determines in writing that
the cost of obtaining a security interest in such assets is excessive in
relation to the value afforded thereby.

 

4

--------------------------------------------------------------------------------


 

Interest:

 

At the Borrower’s option, the Bank Loans will bear interest based on the Base
Rate or LIBOR (in each case, as defined below), except that all swingline
borrowings will accrue interest based only at the Base Rate:

 

 

 

 

 

A. Base Rate Option

 

 

 

 

 

Interest will be at the Base Rate plus the applicable Interest Margin,
calculated on the basis of the actual number of days elapsed in a year of 365
days and payable quarterly in arrears. “Base Rate” shall mean, for any day, a
fluctuating rate per annum equal to the highest of (i) the Federal Funds Rate,
as published by the Federal Reserve Bank of New York, plus 1/2 of 1%, (ii) the
rate that the Administrative Agent announces from time to time as its prime or
base commercial lending rate, as in effect from time to time and (iii) LIBOR for
an interest period of one-month beginning on such day plus 1%; provided that
when calculating interest on the Tranche B Loans, the Base Rate shall be deemed
to be not less than 2.50% per annum.

 

 

 

 

 

Base Rate borrowings will be in minimum amounts to be agreed upon and (other
than swingline borrowings) will require one business day’s prior notice.

 

 

 

 

 

B. LIBOR Option

 

 

 

 

 

Interest will be determined for periods to be selected by the Borrower
(“Interest Periods”) of one, two, three or six months and will be at an annual
rate equal to the London Interbank Offered Rate (“LIBOR”) for the corresponding
deposits of U.S. dollars, plus the applicable Interest Margin; provided that
(i) prior to the completion of syndication of each of the Bank Facilities (as
determined by the Administrative Agent and notified to the Borrower), the
interest period shall be one month and (ii) when calculating interest on the
Tranche B Loans, LIBOR shall be deemed to be not less than 1.50% per annum.
LIBOR will be determined by the Administrative Agent at the start of each
Interest Period and will be fixed through such period. Interest will be paid at
the end of each Interest Period or, in the case of Interest Periods longer than
three months, quarterly, and will be calculated on the basis of the actual
number of days elapsed in a year of 360 days. LIBOR will be adjusted for maximum
statutory reserve requirements (if any).

 

5

--------------------------------------------------------------------------------


 

 

 

LIBOR borrowings will require three business days’ prior notice and will be in
minimum amounts to be agreed upon.

 

 

 

 

 

C. Interest Margins

 

 

 

 

 

The applicable Interest Margin with respect to the Tranche B Facility and the
applicable initial Interest Margins with respect to the Tranche A Facility and
the Revolving Facility will be the basis points set forth in the following
tables, as applicable:

 

 

 

 

 

(i) if the Borrower’s corporate family rating from Moody’s is at least Ba3 (with
stable outlook) and the corporate credit rating from S&P is at least BB- (with
stable outlook) on the Closing Date:

 

 

 

 

 

 

 

Base Rate
Loans

 

LIBOR
Loans

 

 

 

 

Tranche A Facility

 

2.50

 

3.50

 

 

 

 

Tranche B Facility

 

2.50

 

3.50

 

 

 

 

Revolving Facility

 

2.50

 

3.50

 

 

 

 

 

 

 

 

 

 

 

 

 

(ii) otherwise:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Base Rate

 

LIBOR

 

 

 

 

 

 

Loans

 

Loans

 

 

 

 

Tranche A Facility

 

2.75

 

3.75

 

 

 

 

Tranche B Facility

 

2.75

 

3.75

 

 

 

 

Revolving Facility

 

2.75

 

3.75

 

 

 

 

 

 

 

 

 

 

 

 

 

The Interest Margins with respect to the Tranche A Facility and the Revolving
Facility will be subject to a leverage based grid to be mutually agreed.

 

 

 

Default Interest:

 

Interest will accrue on past due amounts (a) in the case of principal or
interest on any loan at a rate of 2.0% per annum plus the interest rate
otherwise applicable to such loan and (b) in the case of any other outstanding
amount, at a rate of 2.0% per annum plus the non-default interest rate then
applicable to Base Rate Revolving Loans and, in each case, will be payable on
demand.

 

6

--------------------------------------------------------------------------------


 

Unused Commitment Fees:

 

0.50% per annum on the unused amount of the commitments under the Revolving
Facility (calculated on an actual/360-day basis), payable (i) quarterly in
arrears and (ii) on the date of termination or expiration of the commitments.

 

 

 

Letter of Credit Fees:

 

The Borrower shall pay (calculated on an actual/360-day basis) (a) to the
Issuing Bank for its own account a fronting fee equal to 0.125% per annum on the
aggregate face amount of each Letter of Credit issued and (b) to the Lenders
under the Revolving Facility a participation fee equal to the applicable
Interest Margin for LIBOR Revolving Loans on the aggregate undrawn amount of
each such Letter of Credit. Other customary administrative, issuance, amendment
and other charges shall be payable to the Issuing Bank for its own account.

 

 

 

Optional Prepayments and Commitment Reductions:

 

The Borrower may prepay, in whole or in part, the Bank Facilities, together with
any accrued and unpaid interest, with prior notice but without premium or
penalty (other than any breakage or redeployment costs) and in minimum amounts
to be agreed. Voluntary reductions to the unutilized commitments of the
Revolving Facility may be made from time to time by the Borrower without premium
or penalty.

 

 

 

Mandatory Prepayments:

 

The Bank Facilities shall be prepaid in an amount equal to: (a) 100% of the net
cash proceeds from the sale or other disposition of all or any part of the
assets of the Borrower or any of its subsidiaries after the Closing Date other
than sales of inventory in the ordinary course of business and other exceptions
to be agreed and other than amounts reinvested in assets to be used in the
Borrower’s business within 12 months of such disposition, (b) 100% of all
casualty and condemnation proceeds received by the Borrower or any of its
subsidiaries, subject to reinvestment rights to be agreed, (c) 100% of the net
cash proceeds received by the Borrower or any of its subsidiaries from the
issuance of certain debt or preferred stock after the Closing Date, 50% of
excess cash flow (to be defined) of the Borrower and its subsidiaries (to be
defined in a manner to be agreed), subject to stepdowns to 25% based on leverage
ratios to be agreed. Mandatory prepayments shall be applied first to the Term
Facilities and, after the Term Facilities have been prepaid in full, to the
reduction of commitments under the Revolving Facility.

 

7

--------------------------------------------------------------------------------


 

Application of Prepayments:

 

Optional and mandatory prepayments of the Term Facilities will be applied to the
Tranche A Facility and the Tranche B Facility on a pro rata basis, except as set
forth below. Until the Tranche A Facility has been repaid in full, Lenders under
the Tranche B Facility may decline any prepayment, whereupon such amount shall
be applied to the Tranche A Facility; once the Term Loan A Facility has been
repaid in full, Lenders under the Term Loan B Facility may not decline any
prepayment.

 

 

 

 

 

Within each Term Facility, prepayments will be applied to scheduled amortization
payments (i) in the case of optional prepayments, as directed by Borrower and
(ii) in the case of mandatory prepayments, on a pro rata basis.

 

 

 

Conditions Precedent to Initial Funding:

 

Conditions precedent to initial borrowings under the Bank Facilities shall be
limited to (x) those set forth in the second paragraph of Section 1 of the
Commitment Letter and in the Conditions Term Sheet and the accuracy of the
Acquisition Agreement Representations and the Specified Representations and
(y) delivery to the Administrative Agent of a notice of borrowing and any letter
of credit request.

 

 

 

Conditions Precedent to All Other Extensions of Credit:

 

Conditions precedent to each borrowing under the Bank Facilities after the
initial funding described above shall be consistent with those customary for
similar senior secured bank financings, including (a) delivery to the
Administrative Agent of a notice of borrowing or letter of credit request;
(b) the absence of any default or event of default at the time of, and after
giving effect to, such borrowing; and (c) the accuracy in all material respects
of the representations and warranties of the Borrower, each of the Guarantors
and each of their respective subsidiaries at the time of, and after giving
effect to, such borrowings.

 

 

 

Representations and Warranties:

 

Subject to the last paragraph of Section 1 of the Commitment Letter,
representations and warranties applicable to the Borrower and its subsidiaries,
consisting of: corporate existence; corporate power and authority;
non-contravention and enforceability of the Bank Documentation; no conflicts
with law or contractual obligations; accuracy and completeness of financial and
other information (including pro forma financial information); no material
adverse change; compliance with applicable laws and regu-

 

8

--------------------------------------------------------------------------------


 

 

 

lations, including ERISA, environmental laws and Federal Reserve regulations;
accuracy and completeness of disclosure, absence of undisclosed liabilities; no
governmental or third party approvals or consents; ownership of property; no
liens; absence of burdensome restrictions; intellectual property; Patriot Act
and anti-terrorism law compliance; subsidiaries; equity interests; maintenance
of appropriate and adequate insurance; no material litigation; inapplicability
of the Investment Company Act of 1940; solvency; payment of taxes and other
obligations; no default or event of default; and validity, priority and
perfection of the liens on and security interest in the Collateral.

 

 

 

Affirmative Covenants:

 

Affirmative covenants, applicable to the Borrower and its subsidiaries,
consisting of (subject to thresholds and/or exceptions to be negotiated and
reflected in the Bank Documentation): delivery of certified quarterly and
audited annual financial statements, accountants’ letters, reports to
shareholders, notices of defaults, litigation and other material events,
budgets, compliance certificates and other information customarily supplied in a
transaction of this type; compliance with applicable laws and regulations,
including ERISA, environmental laws and Federal Reserve regulations; payment of
taxes and other obligations; maintenance of appropriate and adequate insurance;
use of proceeds; preservation of corporate existence, rights (charter and
statutory), franchises, permits, licenses and approvals; visitation and
inspection rights; keeping of proper books and records; maintenance of
properties; further assurances (including, without limitation, with respect to
new subsidiaries and pledgors and security interests in after-acquired
property); commercially reasonable efforts to maintain public corporate
credit/family ratings of the Borrower and ratings of the Bank Facilities from
Moody’s and S&P (but not to maintain a specific rating); obtaining interest rate
protection on a percentage to be agreed of the aggregate funded indebtedness of
the Borrower and its subsidiaries and in form and with parties acceptable to the
Lenders.

 

 

 

Negative Covenants:

 

Negative covenants, applicable to the Borrower and its subsidiaries, consisting
of (subject to thresholds and/or exceptions to be negotiated and reflected in
the Bank Documentation):

 

 

 

 

 

1. Limitations on liens and further negative pledges.

 

 

 

 

 

2. Limitations on sale-leaseback transactions.

 

9

--------------------------------------------------------------------------------


 

 

 

3. Limitations on debt (including, without limitation, guaranties and other
contingent obligations, and including the subordination of all intercompany
indebtedness on terms reasonably satisfactory to the Lenders) and any
prepayment, redemption or repurchase of such debt.

 

 

 

 

 

4. Limitations on mergers, consolidations and acquisitions.

 

 

 

 

 

5. Limitations on sales, transfers and other dispositions of assets.

 

 

 

 

 

6. Limitations on loans and other investments.

 

 

 

 

 

7. Limitations on dividends and other distributions, stock repurchases and
redemptions and other restricted payments.

 

 

 

 

 

8. Limitations on creating new subsidiaries or becoming a general partner in any
partnership.

 

 

 

 

 

9. Limitations on restrictions affecting subsidiaries.

 

 

 

 

 

10. Limitations on transactions with affiliates.

 

 

 

 

 

11. Limitations on issuances of capital stock.

 

 

 

 

 

12. No change in (i) the nature of their business or (ii) fiscal year.

 

 

 

 

 

13. No modification or waiver of charter documents of the Borrower and its
subsidiaries in a manner materially adverse to the Lenders.

 

 

 

Financial Covenants:

 

Financial covenants, applicable to the Borrower and its subsidiaries after the
Closing Date, consisting of (in each case to be defined):(2)

 

 

 

 

 

·      maintenance of a minimum interest coverage ratio (EBITDA to interest
expense); and

 

 

 

 

 

·      maintenance of a maximum leverage ratio (net debt to EBITDA, subject to a
cap on cash and cash equivalents to be netted to be mutually agreed).

 

--------------------------------------------------------------------------------

(2)  Covenants to be based on 25% cushion to plan provided.

 

10

--------------------------------------------------------------------------------


 

Events of Default:

 

Events of default consisting of: failure to pay principal when due or interest
or other amounts within a specified grace period (to be determined) after the
same becomes due; breach of representations, warranties or covenants;
cross-default and cross-acceleration; bankruptcy and insolvency events; judgment
defaults; actual or asserted invalidity or impairment of Bank Documentation,
Collateral or guarantees; change of control; and customary ERISA defaults.

 

 

 

Expenses and Indemnity:

 

The Borrower shall pay or reimburse all reasonable costs and expenses incurred
in connection with the syndication of the Bank Facilities and with the
preparation, negotiation, execution and delivery of the Bank Documentation and
any security arrangements in connection therewith, including without limitation,
the reasonable fees and disbursements of counsel. You further agree to pay all
costs and expenses of the Administrative Agent, the Collateral Agent, the
Issuing Bank, the Lenders and their respective affiliates (including, without
limitation, reasonable fees and disbursements of counsel) incurred in connection
with the administration, amendment, waiver or modification (including proposed
amendments, waivers or modifications) of, and enforcement of any of its rights
and remedies under, the Bank Documentation.

 

 

 

 

 

The Borrower will indemnify the Lenders, the Commitment Parties, the Lead
Arrangers, the Administrative Agent, the Collateral Agent and the Issuing Bank
and their respective affiliates, and hold them harmless from and against all
reasonable out-of-pocket costs, expenses (including but not limited to
reasonable legal fees and expenses) and liabilities arising out of or relating
to the Transactions and any actual or proposed use of the proceeds of any loans
made under the Bank Facilities; provided, however, that no such person will be
indemnified for costs, expenses or liabilities to the extent determined by a
final, non-appealable judgment of a court of competent jurisdiction to have been
incurred solely from the gross negligence or willful misconduct of such person.

 

 

 

Waivers and Amendments:

 

Amendments and waivers of the provisions of the Bank Documentation shall require
the approval of Lenders holding not less than a majority of the aggregate
principal amount of the loans and commitments under the Bank Facilities;
provided that (a) the consent of each affected Lender shall be required with
respect to (i) increases in the

 

11

--------------------------------------------------------------------------------


 

 

 

commitment of such Lender; (ii) reductions of principal, interest or fees;
(iii) extensions of scheduled amortization or the final maturity date and
(iv) releases of all or substantially all of the Collateral or the guarantees;
(b) the consent of all of the Lenders shall be required with respect to
(i) modification of the voting percentages (or any of the applicable definitions
related thereto) and (ii) modifications to the pro rata provisions and
(c) consent of the Lenders holding not less than a majority of any class of
loans under the Bank Facilities shall be required with respect to any amendment
or waiver that by its terms adversely affects the rights of such class in
respect of payments or Collateral in a manner different than such amendment or
waiver affects another class.

 

 

 

Assignments and Participations:

 

Each Lender may assign all or, subject to minimum amounts to be agreed, a
portion of its loans and commitments under one or more of the Bank Facilities
subject to the following limitations. Assignments will require payment of an
administrative fee to the Administrative Agent and the consents of the
Administrative Agent and the Borrower; provided that no consent of the Borrower
shall be required (i) for an assignment to an existing Lender or an affiliate of
an existing Lender and (ii) during an event of default or prior to completion of
the primary syndication of the Bank Facilities (as determined by the Lead
Arrangers). In addition, each Lender may sell participations in all or a portion
of its loans and commitments under one or more of the Bank Facilities; provided
that no purchaser of a participation shall have the right to exercise or to
cause the selling Lender to exercise voting rights in respect of the Bank
Facilities (except as to certain basic issues). The Bank Documentation shall
provide that Term Loans may be purchased by, and assigned to, the Borrower on a
non-pro rata basis through Dutch auction or similar procedures to be agreed that
are offered to all Lenders on a pro rata basis in accordance with customary
procedures to be agreed and subject to customary restrictions to be agreed;
provided that (i) any such Term Loans acquired by the Borrower shall be retired
and cancelled promptly upon acquisition thereof, (ii) the aggregate principal
amount of Term Loans acquired by the Borrower shall not exceed an amount to be
mutually agreed in any fiscal year and (iii) the Borrower shall not be permitted
to use proceeds from Revolving Loans to acquire such Term Loans.

 

12

--------------------------------------------------------------------------------


 

 

 

 

Yield Protection, Taxes and Other Deductions:

 

The Bank Documentation will contain customary provisions for facilities of this
kind, and as otherwise deemed necessary or appropriate by the Commitment
Parties, including, without limitation, in respect of breakage and redeployment
costs, increased costs, funding losses, capital adequacy, illegality,
requirements of law and defaulting lenders. All payments shall be free and clear
of any present or future taxes, withholdings or other deductions whatsoever
(other than income taxes in the jurisdiction of a Lender’s applicable lending
office).

 

 

 

Governing Law:

 

The State of New York, except as to real estate and certain other collateral
documents required to be governed by local law. Each party to the Bank
Documentation will waive the right to trial by jury and will consent to the
exclusive jurisdiction of the state and federal courts located in The Borough of
Manhattan, The City of New York.

 

 

 

Counsel to the Lead Arranger and the Administrative Agent:

 

White & Case LLP.

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONDITIONS PRECEDENT
$2,725,000,000 SENIOR SECURED BANK FACILITIES

 

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit B is attached.

 

1.             Conditions Applicable to the Bank Facilities.  The commitments of
the Lenders in respect of the Bank Facilities and the closing and the initial
extension of credit thereunder will be subject to the satisfaction of the
conditions precedent set forth in the second paragraph of Section 1 of the
Commitment Letter, the conditions precedent set forth in the Bank Term Sheet
under the Heading “Conditions Precedent to Initial Funding” and each of the
following additional conditions precedent:

 

(a)           Consummation of the Acquisition. The Acquisition and the other
Transactions shall be consummated concurrently with the initial funding of the
Bank Facilities in compliance with applicable law and in accordance with the
Acquisition Agreement (which shall be in the form provided to the Lead Arrangers
prior to the execution of this Commitment Letter), without waiver or amendment
thereof or any consent thereunder that are materially adverse to the Lenders (it
being understood that any (i) material increase of the purchase price or
(ii) change in the definition of “Company Material Adverse Effect” as set forth
in the Acquisition Agreement on the date hereof shall be considered materially
adverse to the Lenders and shall require the consent of the Lead Arrangers)
unless consented to by the Lead Arrangers.  Immediately following the
Transactions, neither Borrower nor any of its subsidiaries shall have any
indebtedness or preferred equity other than as permitted pursuant to the terms
of the Bank Documentation.  The Administrative Agent shall have received
reasonably satisfactory evidence of repayment of all indebtedness to be repaid
in connection with the Refinancing and the discharge (or the making of
arrangements for discharge) of all liens other than liens permitted to remain
outstanding under the Bank Documentation.

 

(b)           Fees and Expenses.  The Borrower shall have complied with all of
their obligations to pay fees and expenses under the Fee Letter and the
Commitment Letter. All accrued costs, fees and expenses (including reasonable
legal fees and expenses and the fees and expenses of any other advisors) and
other compensation payable to the Administrative Agent, the Lead Arrangers and
the Lenders shall have been paid to the extent reasonable documentation has been
provided reasonably prior thereto.

 

(c)           Financial Statements; Pro Formas.  The Lead Arrangers shall have
received (i) as soon as available and in any event not later than March 1, 2011,
U.S. GAAP audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of each of Borrower and the Target for each
of the last three fiscal years ended more than 90 days prior to the Closing Date
(the “Audited Financial Statements”), (ii) as soon as available and in any event
not later than the Closing Date, unaudited consolidated balance sheets and
related statements of income and cash flows of

 

1

--------------------------------------------------------------------------------


 

each of Borrower and the Target for each fiscal quarter ended in 2010 and 2011
and at least 45 days prior to the Closing Date, for the period elapsed from the
beginning of the 2010 fiscal year or the 2011 fiscal year, as applicable, to the
end of such fiscal quarter and for the comparable periods of the preceding
fiscal year (the “Unaudited Financial Statements”), (iii) a pro forma
consolidated and consolidating balance sheet and related statements of income
and cash flows for the Borrower (the “Pro Forma Financial Statements”), as well
as pro forma levels of EBITDA (“Pro Forma EBITDA”), for the last fiscal year
covered by the Audited Financial Statements and for the latest twelve-month
period ended with the latest period covered by the Unaudited Financial
Statements required by clause (ii), promptly after the historical financial
statements for such periods are available, in each case after giving effect to
the Transactions and (v) forecasts of the financial performance of the Borrower
and its subsidiaries (x) on an annual basis, through December 31, 2017 and
(y) on a quarterly basis, through June 30, 2013.  The financial statements
referred to in clauses (i) and (ii) shall be prepared in accordance with
accounting principles generally accepted in the United States. The Pro Forma
Financial Statements shall be prepared on a basis consistent with pro forma
financial statements set forth in a registration statement filed with the
Securities and Exchange Commission.

 

(d)           Patriot Act.  The Borrower and each of the Guarantors shall have
provided the documentation and other information to the Lenders that are
required by regulatory authorities under the applicable “know-your-customer”
rules and regulations, including the Patriot Act.

 

(e)           Collateral.  Subject to the last paragraph of Section 1 of this
Commitment Letter, (i) the Collateral Agent shall have a perfected, first
priority security interest in and lien on all assets as set forth in the Bank
Term Sheet under the heading “Collateral”, (ii) all filings or recordations
necessary to perfect such liens and security interests shall be in proper form
for filing, and (iii) all filings and recording fees and taxes shall have been
duly paid.

 

(f)            Miscellaneous Closing Conditions.  Subject to the last paragraph
of Section 1 of this Commitment Letter, the Lenders under each Bank Facility
shall have received closing certificates (including a solvency certificate from
an authorized senior financial officer of the Borrower attesting to the solvency
on the Closing Date of such Borrower and its subsidiaries, taken as a whole on a
consolidated basis, evidences of authority, charter documents, and officers’
incumbency certificates) and customary legal opinions with respect to the Bank
Facilities, in each case consistent with the Commitment Letter and Fee Letter
and otherwise mutually agreed to be customary and appropriate for transactions
of this type.  Subject to the last paragraph of Section 1 of this Commitment
Letter, (a) the guarantees made by the Guarantors shall have been executed and
be in full force and effect or substantially simultaneously with the initial
borrowing under the Bank Facilities, shall be executed and become in full force
and effect and (b) all documents and instruments required to perfect the
Collateral Agent’s security interest in the Collateral shall have been executed
and delivered and, if applicable, be in proper form for filing, and none of the
Collateral shall be subject to any other pledges, security interest or
mortgages, except for the liens permitted under the Bank Documentation.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

For purposes of this Commitment Letter:

 

“Company Material Adverse Effect” means any one or more changes, effects,
events, occurrences or states of fact, either individually or in the aggregate:
(a) that is, or would reasonably be expected to be material and adverse to the
assets, liabilities (whether absolute, accrued, conditional or otherwise and
including any contingent liabilities that may arise through outstanding or
pending litigation), business, operations, results of operations or financial
condition of the Target and its Subsidiaries taken as a whole, provided that,
except as hereinafter set forth in this definition, no change, effect, event,
occurrence or state of facts, relating to any of the following, individually or
in the aggregate, shall be considered a Company Material Adverse Effect, solely
as contemplated above (or be taken into account in determining whether a change,
effect, event, occurrence or state of facts, is a Company Material Adverse
Effect, solely as contemplated above): (i)  the announcement of the execution of
the Acquisition Agreement or the transactions contemplated hereby, (ii) a change
in the market price or trading volume of the Company Shares, (iii) any changes
affecting the coal mining industry generally; (iv) any change in the market
price of coal; (v) general political, economic, financial, currency exchange,
securities, capital, credit or commodity market conditions in Canada, the United
States or the United Kingdom (including the failure of any financial
institution, whether or not either Party or its Subsidiaries as the case may be,
has credit arrangements or other business dealings with such financial
institution, or the imposition of any limitation (whether or not mandatory) by
any Governmental Entity on the extension of credit generally by financial
institutions); (vi) any change in Law or in the interpretation, application or
non-application of Law by any Governmental Entity; (vii) any national or
international, political or social conditions (including, the engagement by any
country in hostilities, whether commenced before or after the date hereof, and
whether or not pursuant to the declaration of a national emergency or war), or
the occurrence of any military, militant or terrorist attack (or any escalation
or worsening thereof); (viii) any failure by Target to meet any public estimates
or expectations regarding its revenues, earnings or other financial performance
or results of operations (it being understood that the causes underlying such
change or failure referred to in clauses (ii) and (viii), respectively, may be
taken into account when determining whether a Company Material Adverse Effect
has occurred); (ix) any matters disclosed in the Acquisition Agreement or in the
Company Disclosure Letter; or (x) any action or inaction taken by the Target or
any of its Subsidiaries which has expressly consented in writing or as expressly
permitted by the Acquisition Agreement, except, in the cases of clauses (iii),
(iv), (v), (vi) and (vii), to the extent that Target and its Subsidiaries, taken
as a whole, are materially disproportionately affected thereby as compared to
other companies of similar size operating in the coal mining industry (in which
case the incremental disproportionate impact or impacts may be deemed either
alone or in combination to constitute, or be taken into account in determining
whether there has been, or is reasonably expected to be, a Company Material
Adverse Effect); or (b) that is, or would reasonably be expected to be, material
and adverse to the ability of Target to consummate the transactions contemplated
by the Acquisition Agreement.

 

3

--------------------------------------------------------------------------------


 

As used in this Exhibit C:

 

“Company Disclosure Letter” means the disclosure letter executed by Target and
delivered to the Borrower prior to the execution of the Acquisition Agreement;

 

“Company Shares” means the common shares in the authorized share capital of
Target.

 

“Governmental Entity” means: (a) any multinational, federal, provincial,
territorial, state, regional, municipal, local or other government, governmental
or public department, central bank, court, tribunal, arbitral body, commission,
board, ministry bureau, agency or entity, domestic or foreign; (b) any stock
exchange, including the TSX, the NYSE or the AIM; (c) any subdivision, agent,
commission, board or authority of any of the foregoing; or (d) any
quasi-governmental or private body, including any tribunal, commission,
regulatory agency or self-regulatory organization, exercising any regulatory,
expropriation or taxing authority under or for the account of any of the
foregoing.

 

“Law” or “Laws” means all laws (including common law), by-laws, statutes, rules,
regulations, principles of law and equity, orders, rulings, ordinances,
judgements, injunctions, determinations, awards, decrees or other requirements,
whether domestic or foreign, and the terms and conditions of any Permit of or
from any Governmental Entity or self-regulatory authority (including the TSX,
the NYSE and the AIM), and the term “applicable” with respect to such Laws and
in a context that refers to a Party, means such Laws as are applicable to such
Party and/or its Subsidiaries or their business, undertaking, property or
securities and emanate from a Person having jurisdiction over the Party and/or
its Subsidiaries or its or their business, undertaking, property or securities;

 

“Parties” means the Target and the Borrower, and “Party” means either of them as
the context requires.

 

“Subsidiary” has the meaning ascribed thereto in the National Instrument 45-106
— Prospectus and Registration Exemptions of the Canadian Securities
Administrators, and, in respect of Target includes the Belcourt Saxon Coal
Limited Partnership and the Willow Creek Coal Partnership.

 

4

--------------------------------------------------------------------------------